DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it does not describe the steps of the claimed process and it is not in narrative form. Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 25, 30-32, 36, and 41 are objected to because of the following informalities: typographical errors.
Claim 25 should be amended as follows “wherein positioning the prosthesis includes” as recited in independent claim 22.
Claim 30 should be amended as follows “the edge of the piece extending” in order to distinguish between the inferior edge recited in independent claim 22 and the edge of the piece defined in dependent claim 30.
Claim 31 should be amended as follows “wherein the edge of the piece is provided…on a part of a perimeter of the edge of the piece” in order to distinguish between the inferior edge recited in independent claim 22 and the edge of the piece defined in dependent claim 30.
Claim 32 should be amended as follows “a medial inferior part of the edge of the piece is free” in order to distinguish between the inferior edge recited in independent claim 22 and the edge of the piece defined in dependent claim 30.
Claim 36 should be amended as follows “return to the initial preformed three-dimensional shape” as recited in independent claim 22.
Line 21 of claim 41 should be amended as follows “introducing the prosthesis in the deformed shape.”
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation "the reinforcement member" in line 1. There is insufficient antecedent basis for this limitation in the claim. It is also noted that “the edge” recited in line 2 refers back to the inferior edge recited in independent claim 22. However, as disclosed, the reinforcement member 11 is along the perimeter of the edge of the piece 7, not the inferior edge 8a. Therefore, it is suggested claim 35 be amended as follows “along the perimeter of the edge of the piece” and further amend the dependency of claim 35 to provide antecedent basis for both the recited reinforcement member and edge of the piece (for example, amend the dependency from claim 24 to claim 31).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-24 and 30-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,675,137 in view of Bailly (US Pub. No. 2016/0051357). 
The patent claims recite a prosthesis as recited in the examined application claims (see claims 1-31). The patent claims fail to recite a method of repairing a hernia in an inguinal region of a human body comprising the steps of providing the prosthesis and positioning the prosthesis such that the third portion covers the medial inferior area of the inguinal anatomy, the first portion faces the anterior abdominal wall, and the second portion faces the psoas muscle. However, the patent claims recite that the implantable prosthesis is “for repairing a hernia defect in an inguinal region of a human body…the third portion being configured to face the medial inferior area of the inguinal canal” (claim 1), the first portion forming a partial spherical cap shaped and dimensioned so as to “substantially conform to the anterior abdominal wall” (claim 1), and the second portion is “configured to face the psoas muscle” (claim 1). Therefore, it would have been obvious to one having ordinary skill in the art to have performed the method of repairing a hernia in an inguinal region of a human body comprising the steps of providing the prosthesis and positioning the prosthesis such that the third portion covers the medial inferior area of the inguinal anatomy, the first portion faces the anterior abdominal wall, and the second portion faces the psoas muscle with the patent’s claimed prosthesis as doing so would have simply been a use of the patent’s claimed prosthesis as intended.
The patent claims further fail to recite applying pressure to the prosthesis to deform the prosthesis onto itself to form a deformed prosthesis, introducing the deformed prosthesis through a trocar to a site of implantation, and deploying the deformed prosthesis to return to the initial preformed shape. Bailly also discloses a method of repairing a hernia comprising providing a prosthesis (1). Bailly teaches the steps of applying pressure to the prosthesis to deform the prosthesis onto itself to form a deformed prosthesis (for example, see Figure 2), introducing the deformed prosthesis through a trocar (5; for example, see Figures 3-4) to a site of implantation (for example, see paragraph 6), and deploying the deformed prosthesis to return to the initial preformed shape (for example, see Figures 5-6 and paragraphs 49, 63, and 76). Therefore, it would have been obvious to one having ordinary skill in the art to have performed the steps of applying pressure to the prosthesis to deform the prosthesis onto itself to form a deformed prosthesis, introducing the deformed prosthesis through a trocar to a site of implantation, and deploying the deformed prosthesis to return to the initial preformed shape with the patent’s claimed prosthesis as taught by Bailly. Doing so would have provided a safe, easy, and efficient process for deploying the prosthesis as taught by Bailly (see Bailly’s paragraph 6).
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,675,137 in view of Bailly as applied to claim 22 above, and further in view of Dubernard (US Pub. No. 2010/0130814). 
The patent claims as modified recite all the limitations as recited in the examined application claims except for wherein positioning the prosthesis includes positioning the third portion around an upper part of a pubic bone without having to tear, stretch, or fold other portions of the prosthesis. Dubernard also discloses a method of repair (for example, see Figure 3). Dubernard teaches positioning a portion of the prosthesis around an upper part of a pubic bone without having to tear, stretch, or fold other portions of the prosthesis (for example, see Figure 3 and paragraph 78). It would have been obvious to one having ordinary skill in the art to have performed the step of positioning such that the third portion is positioned around an upper part of a pubic bone without having to tear, stretch, or fold other portions of the patent’s claimed prosthesis as taught by Dubernard. Doing so would have simply been a use of the patent’s claimed prosthesis as intended without damaging or otherwise causing unnecessary risk of damage to the prosthesis during deployment/implantation.
Claims 26-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,675,137 in view of Bailly as applied to claim 22 above, and further in view of Datta et al. (US Pub. No. 2010/0318108). 
Regarding claim 26, the patent claims as modified recite all the limitations as recited in the examined application claims except for wherein positioning the prosthesis creates no tension in the prosthesis. Datta also discloses a method of repairing a hernia in the inguinal region of a human body (for example, see paragraph 32). Datta teaches positioning the prosthesis creates no tension in the prosthesis (for example, see paragraph 286 describing that the prosthesis may be used to provide tensionless repair to the affected area). Therefore, it would have been obvious to one having ordinary skill in the art to have performed the step of positioning such that it creates no tension in the patent’s claimed prosthesis as taught by Datta. Doing so would have yielded a method of repair with minimal harmful effects to the prosthesis and surrounding healthy tissue at the site of implantation.
Regarding claims 27-29, the patent claims as modified recite all the limitations as recited in the examined application claims except for the hernia in the inguinal region being selected from an indirect inguinal hernia, a direct inguinal hernia, or a femoral inguinal hernia, the method of repairing the hernia is performed by a transabdominal preperitoneal (TAPP) route, or the method of repairing the hernia is performed by a totally extra-peritoneal (TEP) route. Datta also discloses a method of repairing a hernia in the inguinal region of a human body (for example, see paragraph 32). Datta teaches the hernia in the inguinal region is selected from an indirect inguinal hernia, a direct inguinal hernia, or a femoral inguinal hernia (for example, see paragraphs 283-284), the method of repairing the hernia is performed by a transabdominal preperitoneal (TAPP) route (for example, see paragraph 289), or the method of repairing the hernia is performed by a totally extra-peritoneal (TEP) route (for example, see paragraph 289). Therefore, it would have been obvious to one having ordinary skill in the art to have performed the method steps of selecting the hernia in the inguinal region from an indirect inguinal hernia, a direct inguinal hernia, or a femoral inguinal hernia, performing the method of repairing the hernia by a transabdominal preperitoneal (TAPP) route, or performing the method of repairing the hernia by a totally extra-peritoneal (TEP) route with the patent’s claimed prosthesis as taught by Datta. Doing so would have enabled effective repair of known hernias using known routes as taught by Datta.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        October 5, 2022